Exhibit 10.2

EXECUTION VERSION

AMENDMENT NO. 3 TO AMENDED AND RESTATED CREDIT AGREEMENT

This Amendment No. 3 to Amended and Restated Credit Agreement (this “Amendment”)
is dated as of September 25, 2007, by and among AMERICAN DENTAL PARTNERS, INC.,
a Delaware corporation (the “Borrower”), the Subsidiaries of the Borrower party
hereto (collectively, the “Subsidiary Guarantors” and together with the
Borrower, the “Credit Parties”), the lending institutions party to the Credit
Agreement, as hereinafter defined (the “Lenders”), and KEYBANK NATIONAL
ASSOCIATION, a national banking association, as administrative agent for the
Lenders (the “Administrative Agent”).

WHEREAS, the Borrower, the Administrative Agent and the Lenders are parties to
that certain Amended and Restated Credit Agreement, dated as of February 22,
2005, as amended by the Omnibus Amendment Agreement and Waiver, dated as of
January 26, 2007 and Amendment No. 2 to Amended and Restated Credit Agreement,
dated February 21, 2007, and as the same may from time to time be further
amended, restated or otherwise modified, which provides, among other things, for
revolving loans, letters of credit and other financial accommodations, all upon
certain terms and conditions stated therein (as amended and as the same may be
further amended, restated or otherwise modified from time to time, the “Credit
Agreement”);

WHEREAS, the Borrower has informed the Administrative Agent and the Lenders that
it intends to consummate the Metro Acquisition (as hereinafter defined);

WHEREAS, in connection with the Metro Acquisition, the Borrower has requested
that the Total Commitment be increased by $55,000,000, and the Borrower, the
Administrative Agent and the Lenders desire to amend the Credit Agreement to
modify certain provisions thereof to, among other things, increase the Total
Commitment by $55,000,000; and

WHEREAS, the Borrower has also requested that the Lenders (i) consent to, among
other things, the incurrence of the Term Loans (as hereinafter defined) pursuant
to the Term Loan Agreement (as hereinafter defined) and the issuance of Senior
Notes (as hereinafter defined) pursuant to the Senior Notes Documents (as
hereinafter defined), and the Administrative Agent and the Lenders have agreed
to consent to the Term Loan Agreement and the issuance of the Senior Notes upon
the terms and conditions set forth herein, and (ii) agree to certain other
modifications to the Credit Agreement.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained and for other valuable considerations, the Credit Parties, the
Administrative Agent and the Lenders hereby agree as follows:

Section 1. Definitions. Each capitalized term used herein and not otherwise
defined in this Amendment shall be defined in accordance with the Credit
Agreement.

Section 2. Amendments to Credit Agreement.

2.1 Amendment to Schedule 1. Schedule 1 to the Credit Agreement shall be amended
and restated in its entirety as set forth at Exhibit A to this Amendment
(“Amended Schedule 1”).



--------------------------------------------------------------------------------

2.2 Amendment to Schedule 9.4. Schedule 9.4 to the Credit Agreement shall be
amended and restated in its entirety as set forth at Exhibit B to this
Amendment.

2.3 New Definitions. Article I of the Credit Agreement is hereby amended to add
the following new definitions thereto in the appropriate alphabetical order:

““Amendment No. 3 Effective Date” shall mean the date upon which the conditions
specified in Section 4.1 of Amendment No. 3 to Amended and Restated Credit
Agreement are satisfied.”

““Amendment No. 3 Fee Letter” shall mean that certain proposal letter, dated as
of August 9, 2007, between the Borrower and the Administrative Agent.”

““Amendment No. 3 to Amended and Restated Credit Agreement” shall mean Amendment
No. 3 to Amended and Restated Credit Agreement, dated September 25, 2007, by and
among the Borrower, the Subsidiary Guarantors, the Lenders and the
Administrative Agent.”

““Intercreditor Agreement” shall mean an Intercreditor Agreement (as modified,
amended or supplemented from time to time in accordance with the terms thereof
and hereof), substantially in the form attached hereto as Exhibit C-3, or
otherwise in a form acceptable to the Required Lenders.”

““Metro Acquisition” shall mean the acquisition by the Borrower of all of the
outstanding stock of the Metro Target.”

““Metro Acquisition Documents” shall mean the Metro Purchase Agreement, together
with the other documents executed and delivered in connection therewith.”

““Metro Purchase Agreement” shall mean Stock Purchase Agreement, dated
August 30, 2007, among the Borrower, the Metro Target, the selling stockholders
listed therein and Metro Dentalcare, PLC.”

““Metro Target” shall mean Metropolitan Dental Holdings, Inc., a Delaware
corporation.”

““Post-Acquisition Liquidity” shall mean the sum of the Unutilized Total
Commitment and any unencumbered cash balances of the Borrower and its
Subsidiaries.”

““Regulation X” shall mean Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing margin requirements.”

““Senior Notes” shall mean one or more debt or equity securities to be issued
and sold by the Borrower in a private placement pursuant to the Senior Notes
Documents so long as the aggregate principal amount of such Indebtedness does
not exceed $100,000,000 at any time, the proceeds of which will be applied in
accordance with the Term Loan Agreement, but subject to the Intercreditor
Agreement.”

““Senior Notes Documents” shall mean all of the agreements, documents and
instruments delivered in connection with the issuance of the Senior Notes, which
shall be in form and substance satisfactory to the Administrative Agent and the
Required Lenders.”

 

2



--------------------------------------------------------------------------------

““Term Loan Agreement” shall mean the Term Loan Agreement, dated as of
September 25, 2007, between the Borrower, KBCM LLC, as administrative agent, and
the lenders party thereto from time to time, as the same may be amended in
accordance with the terms thereof, but subject to the Intercreditor Agreement.”

““Term Loans” shall have the meaning given to such term in the Term Loan
Agreement.”

2.4 Deletions to Section 1.1. Section 1.1 of the Credit Agreement is hereby
amended to delete the definitions of “Annual Cap Ex Limit” and “Carryover”
therefrom.

2.5 Amendment to Section 1.1. Section 1.1 of the Credit Agreement is hereby
amended to amend and restate the definitions of “Adjusted Eurodollar Rate,”
“Applicable Commitment Fee Rate,” “Applicable Margin,” “Authorized Officer,”
“Credit Documents,” “Domestic Subsidiary,” “Facility Termination Date,”
“Permitted Acquisition” and “Total Commitment” in their entirety as follows:

““Adjusted Eurodollar Rate” shall mean, with respect to each Interest Period for
a Eurodollar Loan, (i) the rate per annum quoted on Reuter’s page LIBOR01 (or
any successor or substitute page of such service, or any successor to or
substitute for such service, providing rate quotations comparable to those
currently provided by such service, as determined by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to Dollar deposits in the London interbank market), at approximately
11:00 a.m. (London time) two Business Days prior to the commencement of such
Interest Period, as the rate for Dollar deposits with a maturity comparable to
such Interest Period, divided (and rounded to the nearest one hundredth of 1%)
by (ii) a percentage equal to 100% minus the then stated maximum rate of all
reserve requirements (including, without limitation, any marginal, emergency,
supplemental, special or other reserves and without benefit of credits for
proration, exceptions or offsets that may be available from time to time)
applicable to any member bank of the Federal Reserve System in respect of
Eurocurrency liabilities as defined in Regulation D (or any successor category
of liabilities under Regulation D); provided, however, that in the event that
the rate referred to in clause (i) above is not available at any such time for
any reason, then the rate referred to in clause (i) shall instead be the average
(rounded to the nearest ten thousandth of 1%) of the rates at which Dollar
deposits of $5,000,000 are offered to the Reference Banks in the London
interbank market at approximately 11:00 a.m. (London time), two Business Days
prior to the commencement of such Interest Period, for contracts that would be
entered into at the commencement of such Interest Period.”

““Applicable Commitment Fee Rate” shall mean:

(i) As of the Amendment No. 3 Effective Date, until changed hereunder in
accordance with the provisions set forth in this definition, the Applicable
Commitment Fee Rate shall be 25 basis points;

(ii) Commencing with the fiscal quarter of the Borrower ended on September 30,
2007, and continuing with each fiscal quarter thereafter, the Administrative
Agent shall determine the Applicable Commitment Fee Rate in accordance with the
following matrix, based on the Leverage Ratio:

 

3



--------------------------------------------------------------------------------

Leverage Ratio

  

Applicable Commitment Fee Rate

Greater than 3.25 to 1.00

   37.50 bps

Less than or equal to 3.25 to 1.00, but greater than 2.75 to 1.00

   25.00 bps

Less than or equal to 2.75 to 1.00 but greater than 2.25 to 1.00

   25.00 bps

Less than or equal to 2.25 to 1.00 but greater than 1.75 to 1.00

   22.50 bps

Less than or equal to 1.75 to 1.00 but greater than 1.25 to 1.00

   20.00 bps

Less than or equal to 1.25 to 1.00

   17.50 bps

(iii) Changes in the Applicable Commitment Fee Rate based upon changes in the
Leverage Ratio shall become effective on the third Business Day following the
receipt by the Administrative Agent pursuant to Section 8.1(a) or (b) of the
financial statements of the Borrower, accompanied by the certificate and
calculations referred to in Section 8.1(c), demonstrating the computation of the
Leverage Ratio, based upon the Leverage Ratio in effect at the end of the
applicable period covered (in whole or in part) by such financial statements.
Notwithstanding the foregoing, during any period when (A) the Borrower has
failed to timely deliver its consolidated financial statements referred to in
Section 8.1(a) or (b), accompanied by the certificate and calculations referred
to in Section 8.1(c) or (B) an Event of Default has occurred and is continuing,
the Applicable Commitment Fee Rate shall be the highest rate per annum indicated
therefor in the above matrix, regardless of the Leverage Ratio at such time. Any
changes in the Applicable Commitment Fee Rate shall be determined by the
Administrative Agent in accordance with the provisions set forth in this
definition and the Administrative Agent will promptly provide notice of such
determinations to the Borrower and the Lenders. Any such determination by the
Administrative Agent shall be conclusive and binding absent manifest error.”

““Applicable Margin” shall mean:

(i) As of the Amendment No. 3 Effective Date, until changed hereunder in
accordance with the following provisions, the Applicable Margin shall be (A) 50
basis points for Base Rate Loans, and (B) 125 basis points for Eurodollar Loans;

(ii) Commencing with the fiscal quarter of the Borrower ended on September 30,
2007, and continuing with each fiscal quarter thereafter, the Administrative
Agent shall determine the Applicable Margin in accordance with the following
matrix, based on the Leverage Ratio:

 

4



--------------------------------------------------------------------------------

Leverage Ratio

  

Applicable Margin for Base Rate Loans

  

Applicable Margin for Eurodollar Loans

Greater than 3.25 to 1.00

   100.00 bps    175.00 bps

Less than or equal to 3.25 to 1.00, but greater than 2.75 to 1.00

   75.00 bps    150.00 bps

Less than or equal to 2.75 to 1.00 but greater than 2.25 to 1.00

   50.00 bps    125.00 bps

Less than or equal to 2.25 to 1.00 but greater than 1.75 to 1.00

   25.00 bps    100.00 bps

Less than or equal to 1.75 to 1.00

   0 bps    87.50 bps

(iii) Changes in the Applicable Margin based upon changes in the Leverage Ratio
shall become effective on the third Business Day following the receipt by the
Administrative Agent pursuant to Section 8.1(a) or (b) of the financial
statements of the Borrower, accompanied by the certificate and calculations
referred to in Section 8.1(c), demonstrating the computation of the Leverage
Ratio, based upon the Leverage Ratio in effect at the end of the applicable
period covered (in whole or in part) by such financial statements.
Notwithstanding the foregoing provisions, during any period when (A) the
Borrower has failed to timely deliver its consolidated financial statements
referred to in Section 8.1(a) or (b), accompanied by the certificate and
calculations referred to in Section 8.1(c), (B) a Default under Section 10.1(a)
has occurred and is continuing, or (C) an Event of Default has occurred and is
continuing, the Applicable Margin shall be the highest rate per annum indicated
therefor in the above matrix, regardless of the Leverage Ratio at such time. Any
changes in the Applicable Margin shall be determined by the Administrative Agent
in accordance with the provisions set forth in this definition and the
Administrative Agent will promptly provide notice of such determinations to the
Borrower and the Lenders. Any such determination by the Administrative Agent
shall be conclusive and binding absent manifest error.”

““Authorized Officer” shall mean any of the following officers of the Borrower:
the Chief Executive Officer, the Chief Operating Officer, the Chief Financial
Officer, the Vice-President-Planning and Investment or the Treasurer or any
other officer of the Borrower performing a function similar to any of the
foregoing that is acceptable to the Administrative Agent.”

““Credit Documents” shall mean this Agreement, the Intercreditor Agreement, the
Notes, the Subsidiary Guaranty, the Security Documents and any Letter of Credit
Document.”

““Domestic Subsidiary” shall mean any Subsidiary organized under the laws of the
United States of America, any State thereof, the District of Columbia, or any
United States territory or possession.”

 

5



--------------------------------------------------------------------------------

““Facility Termination Date” shall mean the earlier of (i) September 24, 2012,
or (ii) the date that the Total Commitment is terminated pursuant to
Section 10.2 hereof.”

““Permitted Acquisition” shall mean and include any Acquisition as to which all
of the following conditions are satisfied:

(i) such Acquisition (A) involves a line or lines of business that are
complementary to the lines of business in which the Borrower and its
Subsidiaries, considered as an entirety, are engaged on the Closing Date, and
(B) involves a person or a line or lines of business that are located and
operated in the United States;

(ii) during fiscal year 2007, the Borrower would, after giving effect to such
Acquisition, on a pro forma basis, have $15,000,000 in Post-Acquisition
Liquidity;

(iii) beginning in fiscal year 2008, the aggregate Consideration for such
Acquisition, when added together with the aggregate Consideration for all other
Permitted Acquisitions made during the same fiscal year as such Acquisition,
shall not exceed $30,000,000;

(iv) no Default or Event of Default shall exist prior to or immediately after
giving effect to such Acquisition;

(v) the Borrower would, after giving effect to such Acquisition, on a pro forma
basis, be in compliance with the financial covenants set forth in Section 9.7;

(vi) at least five Business Days prior to the completion of such Acquisition
(other than an acquisition of patient records in which the aggregate
consideration is less than $500,000), the Borrower shall have delivered to the
Administrative Agent and the Lenders (A) in the case of any Acquisition in which
the aggregate Consideration to be paid is in excess of $3,000,000, a certificate
of an Authorized Officer demonstrating, in reasonable detail, the computation of
the financial covenants referred to in Section 9.7 on a pro forma basis, and
(B) in the case of any Acquisition in which the aggregate Consideration is in
excess of $7,500,000, historical financial statements relating to the business
or person to be acquired, financial projections relating to the Borrower and its
Subsidiaries after giving effect to such Acquisition and such other information
as the Administrative Agent may reasonably request; and

(vi) any Management Service Agreement entered into by the Borrower or any of its
Subsidiaries in connection with such Acquisition is collaterally assignable to
the Administrative Agent without the consent of any party to such Management
Service Agreement, subject to any restrictions under applicable law.”

““Permitted Prepayment Amount” shall mean an amount equal to $106,943.”

““Total Commitment” shall mean the aggregate amount of the Commitments of the
Lenders, as such commitment may be decreased or increased pursuant to the terms
of this Agreement. The amount of the Total Commitment on the Amendment No. 3
Effective Date is $130,000,000.”

2.6 Amendment to Article IV. Section 4.4 to the Credit Agreement is hereby
amended and restated in its entirety to read as follows:

 

6



--------------------------------------------------------------------------------

“Section 4.4 Increase in Commitments.

(a) The Borrower may, by written notice to the Administrative Agent, request
(each such request, a “Commitment Increase Request”) that the Total Commitment
be increased by an amount not to exceed $45,000,000 such that the aggregate
Total Commitment is not more than $175,000,000 after giving effect to all such
increases from the Amendment No. 3 Effective Date until one year prior to the
Facility Termination Date, provided that no Default or Event of Default has
occurred and is continuing at the time of such Commitment Increase Request and
on the date of any such increase. The Administrative Agent shall deliver a copy
of such Commitment Increase Request to each Lender. The Borrower shall set forth
in such Commitment Increase Request the amount of the requested increase in the
Total Commitment (which shall be in a minimum amount of $5,000,000 and in
minimum increments thereafter of $5,000,000) and the date on which such increase
is requested to become effective (which date shall be not less than 20 Business
Days nor more than 60 days after the date of such notice and that, in any event,
must be at least 385 days prior to the Facility Termination Date), and shall
offer each Lender the opportunity to increase its Commitment by its Commitment
Percentage of the proposed increased amount. Each Lender shall, by notice to the
Borrower and the Administrative Agent given not more than 10 Business Days after
the date of delivery by the Administrative Agent of the Borrower’s Commitment
Increase Request, either agree to increase its Commitment by all or a portion of
the offered amount (each such Lender so agreeing being an “Increasing Lender”)
or decline to increase its Commitment (and any such Lender that does not deliver
such a notice within such period of 10 Business Days shall be deemed to have
declined to increase its Commitment and each Lender so declining or being deemed
to have declined being a “Non-Increasing Lender”). If at the end of the 10
Business Day period referred to above there are any Non-Increasing Lenders, the
Administrative Agent shall offer to each Increasing Lender the opportunity to
increase its Commitment by all or a portion of the remaining amount of the
requested increase that the Non-Increasing Lenders did not accept and, if such
Increasing Lenders offer to increase their Commitments by more than such
remaining amount, the Administrative Agent shall allocate such remaining amount
among such Increasing Lenders on a pro rata basis based upon each such Lender’s
Commitment Percentage. If, on the 11th Business Day after the Administrative
Agent shall have delivered a copy of a request by the Borrower to the Lenders as
set forth above, the Increasing Lenders shall have agreed pursuant to the
preceding sentence to increase their Commitments by an aggregate amount less
than the increase in the Total Commitment so requested by the Borrower, the
Borrower may arrange for one or more banks or other entities that are Eligible
Assignees, in each case reasonably acceptable to the Administrative Agent (each
such person so agreeing being an “Augmenting Lender”), to commit to making Loans
pursuant to a Commitment hereunder in an amount no less than $5,000,000, and the
Borrower and each Augmenting Lender shall execute all such documentation as the
Administrative Agent shall reasonably specify to evidence such Augmenting
Lender’s Commitment and/or its status as a Lender hereunder. Any increase in the
Total Commitment may be made in an amount that is less than the increase
requested by the Borrower if the Borrower is unable to arrange for, or chooses
not to arrange for, Augmenting Lenders.

(b) Each of the parties hereto agrees that the Administrative Agent may take any
and all actions as may be reasonably necessary to ensure that after giving
effect to any increase in the Total Commitment pursuant to this Section 4.4(b),
the outstanding Loans (if any) are held by the Lenders in accordance with their
new Commitment

 

7



--------------------------------------------------------------------------------

Percentages. This may be accomplished at the discretion of the Administrative
Agent: (w) by requiring the outstanding Loans to be prepaid with the proceeds of
new Borrowings; (x) by causing the Non-Increasing Lenders to assign portions of
their outstanding Loans to Increasing Lenders and Augmenting Lenders; (y) by
permitting the Borrowings outstanding at the time of any increase in the Total
Commitment pursuant to this Section 4.4(b) to remain outstanding until the last
days of the respective Interest Periods therefor, even though the Lenders would
hold such Borrowings other than in accordance with their new Commitment
Percentages; or (z) by any combination of the foregoing. Any prepayment or
assignment described in this paragraph (b) shall be subject to Section 2.7, but
otherwise without premium or penalty; provided, however, that the Administrative
Agent, in exercising its discretion to take the actions permitted under this
Section 4.4(b), shall use its commercially reasonable efforts to minimize the
liability of the Borrower arising under Section 2.7.”

2.7 Amendment to Section 5.2. Section 5.2 shall be amended and restated in its
entirety to read as follows:

“Section 5.2. Mandatory Prepayments. The Loans shall be subject to mandatory
repayment or prepayment, and the Letter of Credit Outstandings shall be subject
to cash collateralization requirements, in accordance with the following
provisions:

(a) Facility Termination Date. The Borrower shall repay the entire principal
amount outstanding of any Loans on the Facility Termination Date and, if any
Letter of Credit Outstandings exist, then on such date the Borrower shall cause
each Letter of Credit to be replaced or cash collateralized in accordance with
the provisions of Section 5.2(b).

(b) Mandatory Prepayment—Loans Exceed Total Commitment. If on any date (after
giving effect to any other payments on such date) the sum of (i) the aggregate
outstanding principal amount of Loans plus (ii) the aggregate amount of Letter
of Credit Outstandings, exceeds the Total Commitment as then in effect, then the
Borrower shall prepay on such date that principal amount of Loans and, after
Loans have been paid in full, Unpaid Drawings, in an aggregate amount at least
equal to such excess and conforming in the case of partial prepayments of Loans
to the requirements as to the amounts of partial prepayments of Loans that are
contained in Section 5.1. If at any time the aggregate amount of Letter of
Credit Outstandings exceeds the Total Commitment as then in effect, or if at any
time the aggregate amount of Letter of Credit Outstandings (or any particular
Letter of Credit or grouping of Letters of Credit) exceeds the Letter of Credit
Commitment Amount, then the Borrower shall pay to the Administrative Agent an
amount in cash and/or Cash Equivalents equal to such excess and the
Administrative Agent shall hold such payment as security for the reimbursement
obligations of the Borrower and any other Credit Parties hereunder in respect of
Letters of Credit pursuant to a cash collateral agreement to be entered into in
form and substance reasonably satisfactory to the Administrative Agent, each
Letter of Credit Issuer and the Borrower (which shall permit certain investments
in Cash Equivalents satisfactory to the Administrative Agent, each Letter of
Credit Issuer and the Borrower until the proceeds are applied to the secured
obligations).

(c) Mandatory Prepayment—Certain Proceeds of Asset Sales. Subject to the terms
of the Intercreditor Agreement, if during any fiscal year of the Borrower, the
Borrower and its Subsidiaries have received cumulative Cash Proceeds during such
fiscal

 

8



--------------------------------------------------------------------------------

year from one or more Asset Sales (other than any Asset Sale permitted pursuant
to Section 9.2(a) or (f)) of at least $500,000, not later than the third
Business Day following the date of receipt of any Cash Proceeds in excess of
such amount, an amount, conforming to the requirements as to the amount of
partial prepayments contained in Section 5.1, at least equal to 100% of the Net
Cash Proceeds then received in excess of such amount from any Asset Sale, shall
be applied as a mandatory prepayment of principal of the outstanding Loans;
provided, that (i) if no Default under Section 10.1(a) or Event of Default shall
have occurred and be continuing, (ii) the Borrower and its Subsidiaries have
scheduled Consolidated Capital Expenditures during the following 12 months, and
(iii) the Borrower notifies the Administrative Agent of the amount and nature
thereof and of its intention to reinvest all or a portion of such Net Cash
Proceeds in such Consolidated Capital Expenditures during such 12 month period,
then no such prepayment shall be required to the extent of the amount of such
Net Cash Proceeds as to which the Borrower so indicates such reinvestment will
take place. Subject to the Intercreditor Agreement, if at the end of any such 12
month period any portion of such Net Cash Proceeds has not been so reinvested or
upon the occurrence and continuation of an Event of Default, the Borrower will
immediately make a prepayment of the principal of first, Unpaid Drawings, and
second, after all Unpaid Drawings have been paid in full, Loans.

(d) Mandatory Prepayment—Certain Proceeds of Equity Sales. Subject to the terms
of the Intercreditor Agreement, not later than the Business Day following the
date of the receipt by the Borrower or any Subsidiary of the cash proceeds (net
of underwriting discounts and commissions, placement agent fees and other
customary fees and costs associated therewith) from any sale or issuance of
equity securities by the Borrower or any Subsidiary after the Closing Date
(other than (i) any intercompany sale to the Borrower or any Subsidiary,
(ii) any sale or issuance to management, employees (or key employees) or
directors pursuant to stock option or similar plans for the benefit of
management, employees (or key employees) or directors generally or (iii) any
sale or issuance to management or employees pursuant to stock purchase plans or
similar plans for the benefit of management or employees (or key employees)
generally, up to an aggregate amount of $250,000 per fiscal year), unless the
Borrower is otherwise required pursuant to the Term Loan Agreement to use such
proceeds to prepay the Term Loans, the Borrower will prepay the principal of the
outstanding Loans, in an aggregate amount, conforming to the requirements as to
the amounts of partial prepayments contained in Section 5.1, that is not less
than (x) 100% of such net proceeds, or (y) if less, an amount equal to the then
aggregate outstanding principal amount of the outstanding Loans.

(e) Mandatory Prepayment—Certain Proceeds of Debt Securities. Subject to the
terms of the Intercreditor Agreement, not later than the Business Day following
the date of the receipt by the Borrower or any Subsidiary of the cash proceeds
(net of underwriting discounts and commissions, placement agent fees and other
customary fees and costs associated therewith) from any Indebtedness incurred
after the Closing Date (other than the proceeds of Indebtedness incurred
pursuant to Section 9.4), unless the Borrower is otherwise required pursuant to
the Term Loan Agreement to use such proceeds to prepay the Term Loans, the
Borrower will prepay the principal of the outstanding Loans, in an aggregate
amount, conforming to the requirements as to the amounts of partial prepayments
contained in Section 5.1, that is not less than (x) 100% of such net proceeds,
or (y) if less, an amount equal to the then aggregate outstanding principal
amount of the outstanding Loans.

 

9



--------------------------------------------------------------------------------

(f) Mandatory Prepayment—Certain Proceeds of an Event of Loss. Subject to the
terms of the Intercreditor Agreement, if during any fiscal year of the Borrower,
the Borrower and its Subsidiaries have received cumulative Cash Proceeds during
such fiscal year from one or more Events of Loss of at least $500,000, not later
than the third Business Day following the date of receipt of any Cash Proceeds
in excess of such amount, an amount, conforming to the requirements as to the
amount of partial prepayments contained in Section 5.1, at least equal to 100%
of the Net Cash Proceeds then received in excess of such amount from any Event
of Loss, shall be applied as a mandatory prepayment of principal of the
outstanding Loans.

(g) Particular Loans to be Prepaid. With respect to each repayment or prepayment
of Loans required by this Section 5.2, the Borrower shall designate the Types of
Loans that are to be repaid or prepaid and the specific Borrowing(s) pursuant to
which such repayment or prepayment is to be made, provided that (i) the Borrower
shall first so designate all Loans that are Base Rate Loans and Eurodollar Loans
with Interest Periods ending on the date of repayment or prepayment prior to
designating any other Eurodollar Loans for repayment or prepayment, (ii) if the
outstanding principal amount of Eurodollar Loans made pursuant to a Borrowing is
reduced below the applicable Minimum Borrowing Amount as a result of any such
repayment or prepayment, then all the Loans outstanding pursuant to such
Borrowing shall be Converted into Base Rate Loans, and (iii) each repayment and
prepayment of any Loans made pursuant to a Borrowing shall be applied pro rata
among such Loans. In the absence of a designation by the Borrower as described
in the preceding sentence, the Administrative Agent shall, subject to the above,
make such designation in its sole discretion with a view, but no obligation, to
minimize breakage costs owing under Section 2.7. Any repayment or prepayment of
Eurodollar Loans pursuant to this Section 5.2 shall in all events be accompanied
by such compensation as is required by Section 2.7.”

2.8 Amendment to Section 7.7. Section 7.7 of the Credit Agreement is hereby
amended by deleting the phrase “KPMG LLP” and replacing it with the words
“PricewaterhouseCoopers or another accounting firm of nationally recognized
standing that is reasonably acceptable to the Administrative Agent.”

2.9 Amendment to Section 7.16. Section 7.16 of the Credit Agreement is hereby
amended and restated in its entirety as follows:

“Section 7.16. Investment Company Act, etc. Neither the Borrower nor any of its
Subsidiaries is subject to regulation with respect to the creation or incurrence
of Indebtedness under the Investment Company Act of 1940, as amended, the
Interstate Commerce Act, as amended, the Federal Power Act, as amended, the
Energy Policy Act of 2005, or any applicable state public utility law.”

2.10 Amendment to Section 9.3. Section 9.3(b) of the Credit Agreement is hereby
amended and restated in its entirety as follows:

“(b) Existing Liens, etc.: Liens (i) granted under the Term Loan Agreement, so
long as such Liens do not rank prior to the Liens granted by the Security
Documents and are subject to an Intercreditor Agreement, (ii) after payment in
full of the Term Loans (or contemporaneously therewith), Liens securing any
Indebtedness evidenced by the Senior Notes, so long as such Liens do not rank
prior to the Liens granted by the Security Documents and are subject to the
Intercreditor Agreement, (iii) in existence on the

 

10



--------------------------------------------------------------------------------

Closing Date that are listed, and the Indebtedness secured thereby and the
property subject thereto on the Closing Date described, in Schedule 9.3, and
(iv) in the case of each of clauses (i) through (iii), arising out of the
refinancing, extension, renewal or refunding of any Indebtedness secured by any
such Liens, provided that the principal amount of such Indebtedness is not
increased and such Indebtedness is not secured by any additional assets;”

2.11 Amendment to Section 9.4. Section 9.4(b) of the Credit Agreement is hereby
amended and restated in its entirety as follows:

“(b) Existing Indebtedness: The Indebtedness (i) incurred under the Term Loan
Agreement in an original aggregate outstanding principal amount not to exceed
$100,000,000, so long as such Indebtedness is subject to an Intercreditor
Agreement, (ii) after payment in full of the Term Loans (or contemporaneously
therewith), Indebtedness evidenced by the Senior Notes, so long as such
Indebtedness is subject to an Intercreditor Agreement, (iii) set forth on
Schedule 9.4 hereto, and (iv) in the case of each of clauses (i) through (iii),
any refinancing, extension, renewal or refunding of any such Indebtedness not
involving an increase in the principal amount thereof or a reduction of more
than 10% in the remaining weighted average life to maturity thereof (computed in
accordance with standard financial practice);”

2.12 Amendment to Section 9.5(i). Section 9.5(i) of the Credit Agreement is
hereby amended and restated in its entirety as follows:

“(i) existing investments in any Subsidiaries as of the Closing Date, (ii) any
additional investments in any Subsidiary Guarantor, and (iii) investments made
after the Closing Date in the Insurance Subsidiary, provided that the maximum
cumulative amount of all investments made in the Insurance Subsidiary shall not
exceed the aggregate of $10,000,000, provided further that insurance premiums
paid by the Borrower or any Subsidiary to the Insurance Subsidiary in the
ordinary course of business shall not constitute investments under this
Section 9.5;”

2.13 Amendment to Section 9.6(e). Section 9.6(e) of the Credit Agreement is
hereby amended and restated in its entirety as follows:

“(e) the Borrower and its Subsidiaries may make prepayments of the Prepaid
Subordinated Indebtedness provided that at the time any such prepayment is made,
(i) such prepayment, when added together with all other prepayments of Prepaid
Subordinated Indebtedness made since the Amendment No. 3 Effective Date, will
not exceed the Permitted Prepayment Amount, and (ii) no Default or Event of
Default exists or will occur immediately thereafter.”

2.14 Amendment to Section 9.7(b). Section 9.7(b) of the Credit Agreement is
hereby amended and restated in its entirety as follows:

“(b) Leverage Ratio. The Borrower will not permit the Leverage Ratio for any
Testing Period most recently ended to exceed the ratio specified below for such
Testing Period:

 

11



--------------------------------------------------------------------------------

Testing Period

  

Leverage Ratio

September 30, 2007

   3.75 to 1.00

December 31, 2007

   3.75 to 1.00

March 31, 2008

   3.75 to 1.00

June 30, 2008

   3.75 to 1.00

September 30, 2008

   3.50 to 1.00

December 31, 2008

   3.50 to 1.00

March 31, 2009

   3.50 to 1.00

June 30, 2009

   3.25 to 1.00

September 30, 2009

   3.25 to 1.00

December 31, 2009 and thereafter

   3.00 to 1.00

2.15 Amendment to Section 9.7(d). Section 9.7(d) of the Credit Agreement is
hereby amended and restated in its entirety as follows:

“(d) Consolidated Capital Expenditures. The Borrower will not, and will not
permit any of its Subsidiaries to, make or incur Consolidated Capital
Expenditures during any fiscal year of the Borrower in excess of $30,000,000.”

2.16 Amendment to Section 9.8. Section 9.8 of the Credit Agreement is hereby
amended to delete the word “and” between clauses (ix) and (x) and replace it
with a comma, add the word “and” after clause (x), and insert a new clause
(xi) as follows:

“(xi) the Term Loan Agreement, the “Credit Documents” (as defined in the Term
Loan Agreement) and upon the repayment in full of the Term Loans and incurrence
of the Senior Notes, the Senior Notes Documents”

2.17 Amendment to Section 10.1. The word “or” at the end of Section 10.1(k)
shall be deleted, the period at the end of Section 10.1(l) shall be changed to ;
or and a new clause (m) shall be added thereto as follows:

“(m) Term Loan Agreement; Senior Notes Documents. Any “Event of Default” (or
similar term) shall occur under the Term Loan Agreement or the Senior Notes
Documents.”

2.18 Amendment to Section 10.3. The introductory paragraph of Section 10.3 shall
be amended and restated in its entirety to read as follows:

“Section 10.3. Application of Liquidation Proceeds. Subject to the terms of the
Intercreditor Agreement, all monies received by the Administrative Agent or any
Lender from the exercise of remedies hereunder or under the other Credit
Documents or under any other documents relating to this Agreement shall, unless
otherwise required by the terms of the other Credit Documents or by applicable
law, be applied as follows:”

 

12



--------------------------------------------------------------------------------

2.19 Amendment to Sections 11.7 and 12.1. Sections 11.7 and 12.1 of the Credit
Agreement shall be amended to change the terms “Related Person” and “Related
Persons” to the terms “Related Party” and “Related Parties,” respectively.

2.20 New Section 11.13. A new Section 11.13 shall be added to the Credit
Agreement as follows:

“Section 11.13. Intercreditor and Subordination Agreements. In furtherance and
not in limitation of the authorization granted in Section 11.1 hereof, each
Lender hereby irrevocably authorizes the Administrative Agent, in connection
with this Agreement, to execute and deliver, as the Administrative Agent for and
on behalf of such Lender, any intercreditor agreements, including the
Intercreditor Agreement, and/or any subordination agreements, and each such
Lender shall be bound by the terms of any such intercreditor agreement and/or
subordination agreement as if it were an original party thereto.”

2.21 Section 12.3(a). Section 12.3(a) of the Credit Agreement shall be amended
and restated in its entirety to read as follows:

“(a) Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subparagraph
(c) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier as follows:

(A) if to the Borrower, to it at 401 Edgewater Place, Suite 430, Wakefield,
Massachusetts 01880, Attention: Chief Financial Officer (Telecopier No.
(781) 224-4216; Telephone No. (781) 224-0880), with a courtesy copy to Gary A.
Wadman, Esq., Baker & Hostetler LLP, 65 East State Street, Suite 2100, Columbus,
Ohio 43215 (Telecopier No. (614) 462-2616; Telephone No. (614) 462-2678);

(B) if to any Credit Party other than the Borrower, to it c/o of American Dental
Partners, Inc., 401 Edgewater Place, Suite 430, Wakefield, Massachusetts 01880,
Attention: Chief Financial Officer (Telecopier No. (781) 224-4216; Telephone No.
(781) 224-0880);

(C) if to the Administrative Agent, to KeyBank at KeyCenter, 127 Public Square,
Cleveland, Ohio 44114, Attention: J.T. Taylor (Telecopier No. (216) 689-8329;
Telephone No. (216) 689-4490); and

if to a Lender, to it at its address (or telecopier number) set forth on
Schedule 1 hereto or, in the case of any Lender that becomes a party to this
Agreement by way of assignment under Section 12.4 of this Agreement, to it at
the address set forth in the Assignment Agreement to which it is a party;”

2.22 A new Exhibit C-3 shall be added to the Credit Agreement in the form
attached to this Amendment as Schedule 1.

 

13



--------------------------------------------------------------------------------

Section 3. Increase in Commitment; Reallocation of Commitments.

3.1 Increase in Commitment; Reallocation of Commitments. The Borrowers have
requested that the Lenders increase the Total Commitment from $75,000,000 to
$130,000,000. In connection therewith, certain Lenders have agreed to increase
the maximum amount of their respective Commitment (for each such Increasing
Lender, a “Commitment Increase”) such that the aggregate amount of all the
Commitment Increases is $55,000,000. On the Amendment No. 3 Effective Date, the
Commitment of each Lender shall be reallocated such that the Commitment of each
Lender shall be as set forth on Amended Schedule 1. Any Lender that is executing
this Amendment and that was not a Lender prior to the Amendment No. 3 Effective
Date shall become a “Lender” under the Credit Agreement and the other Credit
Documents as of the Amendment No. 3 Effective Date with a Commitment as set
forth on Amended Schedule 1 as if such Lender had executed an Assignment
Agreement.

3.2 Waiver. The Lenders hereby waive the notice and delivery requirements
imposed by Section 4.4(a) of the Credit Agreement, and in lieu thereof the
conditions precedent set forth in Section 4.1 of this Amendment shall control.

3.3 Commitment Increase Fees. In consideration of the Commitment Increase being
provided by each Increasing Lender, on the Amendment No. 3 Effective Date, the
Borrower shall pay to each Increasing Lender the fees set forth in the Amendment
No. 3 Fee Letter. Such fees shall be non-refundable and be deemed to have been
fully earned when paid and shall be in addition to any other fees payable
pursuant to the Credit Agreement or this Amendment.

Section 4. Effectiveness.

4.1 Conditions Precedent. The effectiveness of this Amendment is subject to the
satisfaction of the following conditions precedent:

(i) Amendment Executed. This Amendment shall have been executed by each Credit
Party, the Administrative Agent and each Lender, and counterparts hereof as so
executed shall have been delivered to the Administrative Agent.

(ii) Replacement Notes. To the extent requested by any Lender, the Borrower
shall have executed and delivered to each Increasing Lender a replacement Note
reflecting the new amount of such Lender’s Commitment.

(iii) Opinions of Counsel. The Administrative Agent shall have received an
opinion of counsel from counsel to the Borrower which shall be in form and
substance satisfactory to the Administrative Agent.

(iv) Corporate Resolutions and Approvals. The Administrative Agent shall have
received certified copies of the resolutions of the Board of Directors of the
Borrower and each other Credit Party approving this Amendment and the other
Credit Documents to be executed in connection herewith.

(v) Incumbency Certificate. The Administrative Agent shall have received a
certificate of the Secretary or an Assistant Secretary of the Borrower and each
other Credit Party, certifying the names and true signatures of the officers of
the Borrower or such other Credit Party authorized to sign this Amendment and
the other Credit Documents to be executed in connection herewith.

 

14



--------------------------------------------------------------------------------

(vi) Organizational Documents; Good Standing Certificates. The Administrative
Agent shall have received (i) a copy of the Certificate of Incorporation of the
Borrower, and any and all amendments and restatements thereof, certified as of a
recent date by the relevant Secretary of State; (ii) a copy of the Certificate
of Incorporation, Certificate of Formation or Certificate of Limited
Partnership, as applicable, of each other Credit Party and any and all
amendments and restatements thereof, certified by the relevant Secretary of
State and certified by the Secretary or Assistant Secretary of each other Credit
Party as being true, complete and correct and in full force and effect; (iii) a
copy of each Credit Party’s by-laws, agreement of limited partnership or other
similar document, as applicable, certified by the Secretary or Assistant
Secretary of such Credit Party as being true, complete and correct and in full
force and effect; and (iv) a good standing certificate of each Credit Party from
the Secretary of State of the state of incorporation or formation, as
applicable, dated as of a recent date, listing all charter documents affecting
such Credit Party and certifying as to the good standing of such Credit Party.

(vii) Perfection Certificate. The Administrative Agent shall have received a
completed and executed Perfection Certificate.

(viii) Fees, etc. The Borrower shall have paid or caused to be paid all fees
referred to in the Amendment No. 3 Fee Letter, and shall have paid all
reasonable out-of-pocket fees and expenses of the Administrative Agent and of
special counsel to the Administrative Agent that have been invoiced on or prior
to such date in connection with the preparation, negotiation, execution and
delivery of this Amendment.

(ix) Term Loan Agreement. The Administrative Agent shall have received a
certified copy of the executed Term Loan Agreement, which shall be in full force
and effect and in form and substance satisfactory to the Administrative Agent,
and the Borrower shall have received the proceeds of the Term Loans thereunder
in an amount not less than $100,000,000, less any fees payable thereunder.

(x) Intercreditor Agreement. The Borrower shall have delivered to the
Administrative Agent an executed copy of the Intercreditor Agreement with
respect to the Term Loan Agreement.

(xi) Metro Acquisition.

(A) Contemporaneously with the incurrence of the Loans on the Amendment No. 3
Effective Date, the Metro Acquisition shall have been consummated in accordance
with the terms and conditions of the Metro Acquisition Documents, all of which
shall be in form and substance reasonably satisfactory to the Administrative
Agent, and there shall have been no amendments or other modifications to the
such documents, other than those that have been approved by the Administrative
Agent in writing in its reasonable discretion or those that could not reasonably
be expected to materially adversely affect the rights of the Administrative
Agent and/or the Lenders.

(B) The Borrower shall have delivered to the Administrative Agent and the
Lenders, a certificate of an Authorized Officer demonstrating, in

 

15



--------------------------------------------------------------------------------

reasonable detail, the computation of the financial covenants referred to in
Section 9.7 on a pro forma basis and historical financial statements relating to
the Metro Target, financial projections relating to the Borrower and its
Subsidiaries after giving effect to the Metro Acquisition and such other
information as the Administrative Agent may reasonably request.

(C) The Administrative Agent shall have received the results of UCC and other
search reports from one or more commercial search firms acceptable to the
Administrative Agent, listing all of the effective financing statements and
other Liens filed against the Metro Target and/or its Subsidiaries.

(D) The Borrower shall have delivered to the Administrative Agent a copy of all
of the Metro Acquisition Documents certified by an officer of the Borrower as
being true, complete and correct, and the Administrative Agent and the Lenders
shall be satisfied in all respects with the material terms thereof

(xii) Officer’s Certificate. The Borrower shall have delivered to the
Administrative Agent an officer’s certificate certifying that, as of the
Amendment No. 3 Effective Date, (i) all conditions precedent set forth in this
Section 4.1 have been satisfied, (ii) no Default or Event of Default exists nor
immediately after the Amendment No. 3 Effective Date will exist, and (iii) all
representations and warranties of the Credit Parties contained in the Credit
Agreement or in the other Credit Documents (including without limitation
Section 5.1 of this Amendment) are true and correct in all material respects
with the same effect as though such representations and warranties had been made
on and as of Amendment No. 3 Effective Date, except to the extent that such
representations and warranties expressly relate to an earlier specified date, in
which case such representations and warranties shall have been true and correct
in all material respects as of the date when made.

(xiii) Evidence of Insurance. The Borrower shall deliver to the Administrative
Agent certificates of insurance and other evidence, satisfactory to the
Administrative Agent, of compliance with the insurance requirements of the
Credit Agreement and the Security Documents.

(xiv) Other Conditions. The Borrower shall have satisfied such other conditions
as the Administrative Agent may reasonably request relating to the transactions
contemplated hereby.

4.2 Effective Date. This Amendment shall be effective on the date upon which the
conditions precedent set forth in Section 4.1 above are satisfied. Unless
otherwise specifically set forth herein, each of the amendments and other
modifications set forth in this Amendment shall be effective on and after such
date.

Section 5. Representations and Warranties. Each Credit Party hereby represents
and warrants to the Administrative Agent and the Lenders that (a) such Credit
Party has the legal power and authority to execute and deliver this Amendment,
(b) the officer executing this Amendment on its behalf has been duly authorized
to execute and deliver the same and bind such Credit Party with respect to the
provisions hereof, (c) after giving effect to this Amendment, no

 

16



--------------------------------------------------------------------------------

Default or Event of Default exists under the Credit Agreement, nor will any
occur immediately after the execution and delivery of this Amendment, and (d) as
of the date hereof, such Credit Party has no claim or offset against, or defense
or counterclaim to, its obligations or liabilities under the Credit Agreement or
any other Credit Document.

Section 6. Miscellaneous.

6.1 Waiver. Each Credit Party, by signing below, hereby waives and releases
Administrative Agent and each of the Lenders and their respective directors,
officers, employees, attorneys, affiliates and subsidiaries from any and all
claims, offsets, defenses and counterclaims, in each case arising on or prior to
the date of this Amendment, such waiver and release being with full knowledge
and understanding of the circumstances and effect thereof and after having
consulted legal counsel with respect thereto.

6.2 Subsidiary Guarantors. Each Subsidiary Guarantor consents and agrees to and
acknowledges the terms of this Amendment and specifically acknowledges the terms
of and consents to the amendments set forth in this Amendment. Each Subsidiary
Guarantor further agrees that its obligations pursuant to the Subsidiary
Guaranty shall remain in full force and effect and be unaffected hereby.

6.3 Credit Agreement Unaffected. Each reference that is made in the Credit
Agreement or any Credit Document to the Credit Agreement shall hereafter be
construed as a reference to the Credit Agreement, as amended hereby. Except as
herein otherwise specifically provided, all provisions of the Credit Agreement
shall remain in full force and effect and be unaffected hereby. This Amendment
is a Credit Document.

6.4 Counterparts. This Amendment may be executed in any number of counterparts,
by different parties hereto in separate counterparts and by facsimile signature,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same agreement.

6.5 Expenses. The Borrower agrees to pay on demand all costs and expenses
incurred by the Administrative Agent in connection with the preparation,
negotiation and execution of this Amendment, including without limitation, the
reasonable costs, fees, expenses and disbursements of the Administrative Agent’s
legal counsel.

6.6 Severability. Any term or provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment, and the effect thereof shall be
confined to the term or provision so held to be invalid or unenforceable.

6.7 Entire Agreement. This Amendment is specifically limited to the matters
expressly set forth herein. This Amendment and all other instruments, agreements
and documents executed and delivered in connection with this Amendment embody
the final, entire agreement among the parties hereto with respect to the subject
matter hereof and supersede any and all prior commitments, agreements,
representations and understandings, whether written or oral, relating to the
matters covered by this Amendment, and may not be contradicted or varied by
evidence of prior, contemporaneous or subsequent oral agreements or discussions
of the parties hereto. There are no oral agreements among the parties hereto
relating to the subject matter hereof or any other subject matter relating to
the Credit Agreement.

 

17



--------------------------------------------------------------------------------

6.8 Governing Law. The rights and obligations of all parties hereto shall be
governed by the laws of the State of Ohio, without regard to principles of
conflicts of laws.

[Remainder of page intentionally left blank.]

 

18



--------------------------------------------------------------------------------

6.9 JURY TRIAL WAIVER. EACH CREDIT PARTY, THE ADMINISTRATIVE AGENT AND EACH OF
THE LENDERS HEREBY WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY
DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG THE CREDIT
PARTIES, THE ADMINISTRATIVE AGENT AND THE LENDERS, OR ANY THEREOF, ARISING OUT
OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED AMONG THEM IN CONNECTION WITH THIS AMENDMENT OR ANY NOTE OR OTHER
INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH
OR THE TRANSACTIONS RELATED THERETO.

 

THE BORROWER: AMERICAN DENTAL PARTNERS, INC. By:  

/s/ Ian H. Brock

Name:   Ian H. Brock Title:   Vice President, Planning and Investment THE
SUBSIDIARY GUARANTORS:

ADP OF NEW YORK, LLC,

a Subsidiary Guarantor

By:  

/s/ Ian H. Brock

Name:   Ian H. Brock Title:   Vice President AMERICAN DENTAL PARTNERS OF
ALABAMA, LLC, a Subsidiary Guarantor By:  

/s/ Ian H. Brock

Name:   Ian H. Brock Title:   Vice President AMERICAN DENTAL PARTNERS OF
CALIFORNIA, INC., a Subsidiary Guarantor By:  

/s/ Ian H. Brock

Name:   Ian H. Brock Title:   Vice President

 

Amendment No. 3



--------------------------------------------------------------------------------

AMERICAN DENTAL PARTNERS OF LOUISIANA, LLC, a Subsidiary Guarantor By:  

/s/ Ian H. Brock

Name:   Ian H. Brock Title:   Vice President AMERICAN DENTAL PARTNERS OF
MARYLAND, LLC, a Subsidiary Guarantor By:  

/s/ Ian H. Brock

Name:   Ian H. Brock Title:   Vice President AMERICAN DENTAL PARTNERS OF
MICHIGAN, LLC, a Subsidiary Guarantor By:  

/s/ Ian H. Brock

Name:   Ian H. Brock Title:   Vice President AMERICAN DENTAL PARTNERS OF
MISSOURI, LLC, a Subsidiary Guarantor By:  

/s/ Ian H. Brock

Name:   Ian H. Brock Title:   Vice President AMERICAN DENTAL PARTNERS OF NORTH
CAROLINA, LLC, a Subsidiary Guarantor By:  

/s/ Ian H. Brock

Name:   Ian H. Brock Title:   Vice President

 

Amendment No. 3



--------------------------------------------------------------------------------

AMERICAN DENTAL PARTNERS OF OKLAHOMA, LLC, a Subsidiary Guarantor By:  

/s/ Ian H. Brock

Name:   Ian H. Brock Title:   Vice President AMERICAN DENTAL PARTNERS OF
PENNSYLVANIA, LLC, a Subsidiary Guarantor By:  

/s/ Ian H. Brock

Name:   Ian H. Brock Title:   Vice President AMERICAN DENTAL PARTNERS OF
TENNESSEE, LLC, a Subsidiary Guarantor By:  

/s/ Ian H. Brock

Name:   Ian H. Brock Title:   Vice President AMERICAN DENTAL PARTNERS OF
VIRGINIA, LLC, a Subsidiary Guarantor By:  

/s/ Ian H. Brock

Name:   Ian H. Brock Title:   Vice President AMERICAN DENTAL PROFESSIONAL
SERVICES, LLC, a Subsidiary Guarantor By:  

/s/ Breht R. Feigh

Name:   Breht T. Feigh Title:   Vice President

 

Amendment No. 3



--------------------------------------------------------------------------------

APPLE PARK ASSOCIATES, INC., a Subsidiary Guarantor By:  

/s/ Ian H. Brock

Name:   Ian H. Brock Title:   Vice President AMERICAN DENTAL PARTNERS OF
ARIZONA, LLC, a Subsidiary Guarantor By:  

/s/ Ian H. Brock

Name:   Ian H. Brock Title:   Vice President AMERICAN DENTAL PARTNERS OF
WISCONSIN, LLC, a Subsidiary Guarantor By:  

/s/ Ian H. Brock

Name:   Ian H. Brock Title:   Vice President PDHC, LTD., a Subsidiary Guarantor
By:  

/s/ Ian H. Brock

Name:   Ian H. Brock Title:   Vice President

TEXAS DENTAL MANAGEMENT, INC.,

a Subsidiary Guarantor

By:  

/s/ Ian H. Brock

Name:   Ian H. Brock Title:   Vice President

 

Amendment No. 3



--------------------------------------------------------------------------------

TEXAS DENTAL PARTNERS, LP, a Subsidiary Guarantor

By: TEXAS DENTAL MANAGEMENT, INC.,

as its General Partner

By:  

/s/ Ian H. Brock

Name:   Ian H. Brock Title:   Vice President VOSS DENTAL LAB, INC., a Subsidiary
Guarantor By:  

/s/ Ian H. Brock

Name:   Ian H. Brock Title:   Vice President ADP-CFK, LLC, a Subsidiary
Guarantor By:  

/s/ Ian H. Brock

Name:   Ian H. Brock Title:   Vice President CARE FOR KIDS — USA, LLC, a
Subsidiary Guarantor By:  

/s/ Ian H. Brock

Name:   Ian H. Brock Title:   Vice President CARE FOR KIDS OF ARIZONA, LLC, a
Subsidiary Guarantor By:  

/s/ Ian H. Brock

Name:   Ian H. Brock Title:   Vice President AMERICAN DENTAL PARTNERS OF
MINNESOTA, LLC, a Subsidiary Guarantor By:  

/s/ Ian H. Brock

Name:   Ian H. Brock Title:   Vice President

 

Amendment No. 3



--------------------------------------------------------------------------------

METROPOLITAN DENTAL HOLDINGS, INC.,

a Subsidiary Guarantor

By:  

/s/ Ian H. Brock

Name:   Ian H. Brock Title:   Vice President METROPOLITAN DENTAL MANAGEMENT,
INC., a Subsidiary Guarantor By:  

/s/ Ian H. Brock

Name:   Ian H. Brock Title:   Vice President

 

Amendment No. 3



--------------------------------------------------------------------------------

THE ADMINISTRATIVE AGENT AND THE LENDERS: KEYBANK NATIONAL ASSOCIATION, as a
Lender, a Letter of Credit Issuer and Administrative Agent By:  

/s/ J.T. Taylor

Name:   J.T. Taylor Title:   Senior Vice President

 

Amendment No. 3



--------------------------------------------------------------------------------

TDBANKNORTH, N.A. By:  

/s/ Jeffrey R. Westling

Name:   Jeffrey R. Westling Title:   Senior Vice President

 

Amendment No. 3



--------------------------------------------------------------------------------

RBS CITIZENS N.A. By:  

/s/ Michael Ouellet

Name:   Michael Ouellet Title:   Senior Vice President

 

Amendment No. 3



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A. By:  

/s/ Peter Killea

Name:   Peter Killea Title:   Vice President

 

Amendment No. 3



--------------------------------------------------------------------------------

Exhibit A

Schedule 1

Lenders and Commitments

 

Lender

   Commitment   

Notice Address

KeyBank National Association    $40,000,000   

KeyCenter

127 Public Square

Cleveland, Ohio 44114

Fax: (216) 689-8329

Attention: KCIB Healthcare Group

TDBanknorth, N.A.    $30,000,000   

7 New England Executive Park

10th Floor

Burlington, MA 01803

Fax: (781) 229-5663

Attention: Jeffrey R. Westling

RBS Citizens N.A.    $30,000,000   

28 State Street

Boston, MA 02109

Fax: (617) 263-0439

Attention: Michael Ouellet, Senior

Vice President

JPMorgan Chase Bank, N.A.    $30,000,000   

2 Corporate Drive, Floor 7 Shelton,

CT 06484-6238

Fax: (203) 944-8495

Attention: Peter Killea, Vice President

Total:

   $130,000,000   

 

Amendment No. 3



--------------------------------------------------------------------------------

Exhibit B

Schedule 9.4

Indebtedness

 

Lender

   Interest Rate   

Maturity Date

(Month/Year)

  

Security

   Long-Term
Balance    Current- Term
Balance    Total Balance

Dr. Arthur Woehrlen

   7%    5/1/2010    Unsecured    $ 71,296    $ 35,647    $ 106,943

River Road Dental, P.A. and Steven R. Schell, D.D.S.

   6%    12/2011    Secured by Brooklyn Center fixed assets and accounts
receivable    $ 481,012.53    $ 128,334.50    $ 609,347.03

Total

                  $ 716,290.03                      



--------------------------------------------------------------------------------

Schedule I

Form of Intercreditor Agreement

See attached.